DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a generator" in line 2.  It is unclear if this is a new generator or the same generator that was referenced in claim 19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4330714) in view of Zhang (US 2017/0030331).
Regarding claim 1, Smith teaches an improved wind turbine (abstract) comprising: 
a wind turbine wheel (29) having a hub (33, 35, 36), a rim (30) and a cable (34) extending between the hub and the rim (Figs 1 and 2); 
a set of airfoils (31) carried by the cable and disposed between the hub and the rim (Fig 2); and, 
an upturned section included in at least one airfoil in the set of airfoils and disposed at a trailing edge of the airfoil (Fig 6, where the left edge of airfoils being the trailing edge are upturned) wherein each airfoil has a different angle of attack relative to an adjacent airfoil (Fig 5, showing different angles of attack for adjacent airfoils).
Smith does not explicitly set forth an upturned section included in at least one airfoil in the set of airfoils defined by an upward slop of the surface contour along a top side disposed at a trailing edge of the airfoil relative to a horizontal plane extending from a leading edge to said trailing edge.
Zhang teaches an upturned section (Fig 3, by the trailing edge) included in at least one airfoil (2) defined by an upward slope of a surface contour along a top side (Fig 3) disposed at a trailing edge of the airfoil (Fig 3) relative to a horizontal plane 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the teachings of Zhang to have an upturned section included in at least one airfoil defined by an upward slope of a surface contour along a top side disposed at a trailing edge of the airfoil relative to a horizontal plane extending from a leading edge to said trailing edge, to increase wind energy utilization efficiency.
Regarding claim 4, Smith teaches an inner cable (Fig 2, the left 34) extending between a proximal end of the hub (Fig 2) and the rim; and, a set of inner airfoils carried by the inner cable (31).
Regarding claim 8, Smith teaches a cinch (32, Col 2 lines 42-46) disposed between adjacent airfoils (Fig 2).
Regarding claim 13, Smith teaches a cable opening (203, 204) defined in each airfoil in the set of airfoils for receiving the cable (Col 4, lines 44-46).
Regarding claim 14, Smith teaches a generator (100) having a generator wheel (101) configured to engage the rim and disposed below the rim (Fig 1).
Claim 2, 6, 7, 9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Zhang and in further view of Elkin (US 2014/0322013).
Regarding claim 2, Smith does not explicitly teach a first airfoil is configured to rotate about the cable.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Elkin to have a set of airfoils rotatably carried by the cable and disposed between the hub and the rim, to increase efficiency and allow the turbine to respond quicker to changes in wind speed and direction.
Regarding claim 6, Smith in view of Zhang does not explicitly set forth a first airfoil adjacent to the hub having a first length; a second airfoil adjacent to the rim having a second length; and, wherein the first length is less than the second length.
Elkin teaches a first airfoil (Fig 5, 62) adjacent to the hub having a first length (Fig 5); a second airfoil (Fig 5, 66) adjacent to the rim having a second length (Fig 5); and, wherein the first length is less than the second length (Fig 5), to reduce potential harmonic motion conditions or effects ([0058]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of the proposed combination with the teachings of Elkins to have a first airfoil adjacent to the hub having a first length; a second airfoil adjacent to the rim having a second length; and, wherein the first length is less than the second length, to reduce potential harmonic motion conditions or effects.
Regarding claim 7, Elkin teaches an intermediate airfoil (Fig 5, 64) having a length between the first length and the second length (Fig 5).
Regarding claim 9, Smith in view of Zhang does not explicitly set forth a spacer assembly disposed between adjacent airfoils.
Elkin teaches a spacer assembly disposed between adjacent airfoils (74), to enable rotation of the blade sections ([0050]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of the proposed combination with the teachings of Elkin to have a spacer assembly disposed between adjacent airfoils, to enable rotation of the blade sections.
Regarding claim 15, Smith teaches an improved wind turbine (abstract) comprising: 
a rim (30); 
a set of cables (34) extending between a distal end (Fig 2) of a hub (33, 35, 36) and the rim; 
a set of airfoils (31) attached to the set of cables (Fig 2); and, 
an upturned section included in at least one airfoil in the set of airfoils and disposed at a trailing edge of the airfoil (Fig 6, where the left edge of airfoils being the trailing edge are upturned).
Smith does not explicitly set forth a set of airfoils rotatably attached to the set of cables; an upturned section included in at least one airfoil in the set of airfoils defined by an upward slop of the surface contour along a top side disposed at a trailing edge of the airfoil relative to a horizontal plane extending from a leading edge to said trailing edge.
Zhang teaches an upturned section (Fig 3, by the trailing edge) included in at least one airfoil (2) defined by an upward slope of a surface contour along a top side 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the teachings of Zhang to have an upturned section included in at least one airfoil defined by an upward slope of a surface contour along a top side disposed at a trailing edge of the airfoil relative to a horizontal plane extending from a leading edge to said trailing edge, to increase wind energy utilization efficiency.
Elkin teaches a set of airfoils (62, 64, 66) rotatably (Fig 5) carried by a shaft (40), to increase efficiency and allow the turbine to respond quicker to changes in wind speed and direction ([0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Elkin to have a set of airfoils rotatably carried by the cable, to increase efficiency and allow the turbine to respond quicker to changes in wind speed and direction.
Regarding claim 16, Elkin teaches a spacer assembly disposed between adjacent airfoils (74).
Regarding claim 17, Smith teaches a cinch (32, Col 2 lines 42-46)disposed between adjacent airfoils (Fig 2).
Regarding claim 18,
a wind turbine wheel (29) having a rim (30) and a hub (33, 35, 36); 
a set of airfoils (31) independently extending between the rim and the hub (Fig 2); and, 
an upturned section included in at least one airfoil in the set of airfoils defined by an upward slope of a surface contour along a top side disposed at a trailing edge of the airfoil relative to a horizontal plane extending from a leading edge to the trailing edge.
an upturned section included in at least one airfoil in the set of airfoils and disposed at a trailing edge of the airfoil (Fig 6, where the left edge of airfoils being the trailing edge are upturned).
Smith does not explicitly set forth a set of airfoils rotatably extending between the rim and the hub; an upturned section included in at least one airfoil in the set of airfoils defined by an upward slop of the surface contour along a top side disposed at a trailing edge of the airfoil relative to a horizontal plane extending from a leading edge to said trailing edge.
Zhang teaches an upturned section (Fig 3, by the trailing edge) included in at least one airfoil (2) defined by an upward slope of a surface contour along a top side (Fig 3) disposed at a trailing edge of the airfoil (Fig 3) relative to a horizontal plane extending from a leading edge to said trailing edge (Fig 3), to increase wind energy utilization efficiency (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Smith with the teachings of Zhang to have an upturned section included in at least one airfoil 
Elkin teaches a set of airfoils (62, 64, 66) rotatably (Fig 5) extending from the hub, to increase efficiency and allow the turbine to respond quicker to changes in wind speed and direction ([0007]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Elkin to have a set of airfoils rotatably extending between the rim and the hub, to increase efficiency and allow the turbine to respond quicker to changes in wind speed and direction.
	Regarding claim 19, Smith teaches a generator (100) having a generator wheel (101) configured to engage an outer perimeter of the rim (Fig 2).
Regarding claim 20, Smith teaches a mast (Fig 1, 22) configured to support the hub and a generator (Fig 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Zhang in view of Elkin and in further view of Phillips (WO 2014/006542).
Regarding claim 3, Smith does not explicitly set forth a fin disposed at a distal end of a shaft carried by a first airfoil, wherein the fin causes rotation of the airfoil to an optimal angle of attack relative to a wind direction.
Phillips teaches a fin (23) disposed at a distal end (Fig 2) of a shaft (24) carried by a first airfoil (Fig 2), wherein the fin causes rotation of the airfoil to an optimal angle 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Phillips to have a fin disposed at a distal end of a shaft carried by a first airfoil, wherein the fin causes rotation of the airfoil to an optimal angle of attack relative to a wind direction, in order to control the angle of attack of the airfoil to the optimum angle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Zhang and in further view of Gislason (US 6064123).
Regarding claim 5, Smith teaches an outer cable (Fig 2 34 on the right) extending between a distal end of the hub and the rim (Fig 2).
Smith does not explicitly teach on a set of outer airfoils carried by the outer cable.
Gislason teaches a set of outer airfoils (Fig 2, 80) carried by spokes (86), to maximize the rotation of turbine by having more airfoils to interact with the wind.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Gislason to have a set of outer airfoils carried by the outer cable, to maximize the rotation of turbine by having more airfoils to interact with the wind.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Zhang in view of Elkin and in further view of Anderson (US 2011/0020123).
Regarding claim 10, Smith in view of Zhang in view of Elkin does not explicitly set forth a resilient member included in the spacer assembly.
Anderson teaches a resilient member (27) included in the spacer assembly (12, 22, 27), to maintain pressure to help provide for the correct positioning of the airfoils ([0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Anderson to have a resilient member included in the spacer assembly, to maintain pressure to help provide for the correct positioning of the airfoils.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Zhang and in further view of Tully (US 2012/0134823).
Regarding claim 11, Smith in view of Elkin in view of Phillips in view of Zhang does not explicitly teach an airfoil in the set of airfoils has a length in a range of 2 feet to 12 feet.
Tully teaches an airfoil in the set of airfoils has a length in a range of 2 feet to 12 feet ([0034]), to reduce the cost of shipping the airfoils ([0034]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Tully to have an airfoil in the set of airfoils has a length in a range of 2 feet to 12 feet, to reduce the cost of shipping the airfoils.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Zhang and in further view of Hong (US 2012/0163981).

Hong teaches the airfoil ([0002]) can include material from a surface coating ([0002, 15]), to improve the aerodynamic performance ([0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proposed combination with the teachings of Hong to have the airfoil can include material from a surface coating, to improve the aerodynamic performance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10941751.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the parent application (US 10941751) is narrower than claim 1 of the instant application and therefore anticipates claim 1 of the instant application.
Regarding claim 1
a wind turbine wheel (claim 1) having a hub (claim 1), a rim (claim 1) and a cable (claim 1) extending between the hub and the rim (claim 1); 
a set of airfoils (claim 1) carried by the cable and disposed between the hub and the rim (claim 1); and, 
an upturned section (claim 1) included in at least one airfoil in the set of airfoils (claim 1) defined by an upward slope of a surface contour (claim 1) along a top side (claim 1) disposed at a trailing edge of the airfoil (claim 1) relative to a horizontal plane (claim 1) extending from a leading edge (claim 1) to the trailing edge, and wherein each airfoil has a different angle of attack relative to an adjacent airfoil (claim 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wainwright (US 4537146) teaches an airfoil with an upturned section at the trailing edge.  Birkestrand (US 9816384) teaches a wind turbine with a blade that has an upturned section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745